DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The status of the claims as of the response filed 1/27/2022 is as follows: Claims 2, 5, and 21 remain cancelled. Claims 1, 4, 6, and 19 are currently amended. Claims 3, 7, 10, 23, 26, and 29 are as previously presented. Claims 8-9, 11-18, 20, 22, 24-25, and 27-28 are original. Claims 30-32 are new. Claims 1, 3-4, 6-20, and 22-32 are currently pending in the application and have been considered below.

Notice to Applicant
Invention I (claims 1, 3, 6-18, and 32), Invention II (claims 4 and 30-31), and Invention III (claims 19-20 and 22-29) are directed to inventions which are not directly corresponding claims. No restriction requirement has been made at this time; Inventions I, II, and III have not been restricted because there would be no serious search burden to examine all three inventions. However, Examiner notes that if the inventions are amended such that they further diverge in scope and would constitute a serious burden, a restriction may be required in a subsequent action. 

Response to Amendment
Claim Objections
Claim 19 has been amended to remedy the objectionable claim language identified in the previous Office action such that the corresponding objections are withdrawn.
Rejection Under 35 USC 101
The claims have been amended but the 35 USC 101 rejections are upheld.
Rejection Under 35 USC 103 
The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. the calendars being used to derive a rule that an appointment is scheduled only after occurrence of a specific event as in claim 1, the triggered event being included in the draft treatment plan or being derived from analysis parameters related to health conditions of the patient as in claim 4, and generating a draft treatment plan from a template and a plurality of inputs as in claim 19), and thus the corresponding 35 USC 103 rejections for claims 1, 3-4, 6-20, and 22-29 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.

Response to Arguments
Rejection Under 35 USC 101
On pages 16-17 of the Remarks filed 1/27/2022 Applicant argues that the claims are directed to patentable subject matter because the amendments include (1) that the one or more treatment plan implementation calendars are used to derive one or more rules; (2) that the one or more rules comprising a rule that a patient appointment is scheduled only after occurrence of a specific event; (3) that the triggered event is included in the draft treatment plan and/or is derived from one or more analysis parameters related to one or more health conditions of the patient; (4) that the system further comprises a plurality of portals where each portal is configured to provide access specific to the patient and/or a member of the patient’s care team; and (5) that the draft treatment plan is generated from a plurality of inputs, the plurality of inputs comprising one or more of an answer set obtained by completion of a question set by the patient’s doctor, patient data comprising information obtained through manual or automatic interrogation of the patient, and patient test results obtained from a testing laboratory.
Applicant’s arguments are fully considered, but are not persuasive. 
Regarding (1) & (2), these functions could be accomplished by a human actor as part of the certain method of organizing human activity. For example, a human actor could use a treatment calendar to derive scheduling rules such that a given appointment should only be scheduled after a particular event such as a lab test or imaging study. 

Regarding (4), use of a plurality of portals that provide access to the system for the various users via mobile applications on the first, second, third, and fourth electronic devices merely digitize communications or interactions that could occur between human actors such that they amount to the words “apply it” with a computer. Further, displaying outputs at such portals amounts to insignificant extra-solution activity because the portals are merely nominally used to convey results of the main analysis steps, and are thus equivalent to printing a report as outlined in MPEP 2106.05(g). Further, displaying outputs at various user portals on the electronic devices is nothing more than a well-understood, routine, and conventional computer function performed using generic computer components, e.g. receiving or transmitting data over a network (see MPEP 2106.05(d)(II)). 
Regarding (5), this function could be accomplished by a human actor as part of the certain method of organizing human activity because a human actor could incorporate multiple inputs when generating a draft treatment plan. For example, a clinician could consider the results of a clinical questionnaire, input from patients themselves, and/or recent lab test results for a patient when coming up with a treatment plan.
For the reasons outlined above, the newly introduced claim limitations do not amount to significantly more than the abstract idea, and the 35 USC 101 rejections are upheld for claims 1, 3-4, 6-20, and 22-29 as explained in more detail below. 
Rejection Under 35 USC 103
On pages 18-19 of the Remarks Applicant argues that the Vonk reference does not teach some of the newly added limitations of claims 1, 4, 6, and 19, e.g. (1) that the one or more treatment plan implementation calendars are used to derive one or more rules, the one or more rules comprising a rule that a patient appointment is scheduled only after occurrence of a specific event; (2) that the triggered event is included in the draft treatment plan and/or is derived from one or more analysis parameters 
No specific evidence has been provided that these claim elements are not taught by Vonk beyond the mere assertion that they are not. However, Examiner believes that Vonk does provide teaching of: 
(1) the one or more treatment plan implementation calendars are used to derive one or more rules, the one or more rules comprising a rule that a patient appointment is scheduled around occurrence of a specific event ([0158]-[0159], [0178], noting scheduled calendar appointments are checked against the dates of lab tests, physician workloads, etc. (i.e. specific events) to determine if they are correctly scheduled, i.e. according to a rule. Thus Vonk teaches use of some kind of rule for checking if an appointment is correctly scheduled, particularly in relation to a lab test (see [0158]-[0159]), but it fails to explicitly disclose a rule that a patient appointment is scheduled only after occurrence of a specific event. However, para. [0178] provides an example of a care plan that includes a lab, a test, and a follow-up appointment. It then provides disclosure of scheduling the lab and test via requisitions sent to appropriate facilities, followed by setting up a follow-up appointment for the patient with the original clinic. One of ordinary skill in the art would find it obvious that the purpose of the scheduled follow-up appointment as disclosed in [0178] would be to follow up on the ordered lab and test with the patient. It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the functionality of [0158]-[0159] (i.e. checking scheduled appointments against dates of lab tests or other events) such that an appointment (e.g. a required follow-up) is only ‘correctly’ scheduled according to a rule if it occurs after a specific event like a lab test in order to ensure that the purpose of the follow-up appointment (e.g. discussing ordered test results) can be fulfilled when scheduling the appointment, as suggested by [0178]); 
(2) the triggered event is included in the draft treatment plan and/or is derived from one or more analysis parameters related to one or more health conditions of the patient ([0105], noting monitored thresholds (i.e. basis for determining the occurrence of a triggered event) can be related to patient parameters collected from electronic patient monitoring devices, i.e. related to one or more health conditions of the patient. For example, weight can be monitored to determine if a weight event triggered by exceeding a set threshold occurs, which is considered to be related to a health condition of the patient such as obesity, an eating disorder, etc.); 
(3) the system further comprises a plurality of portals where each of the plurality of portals is configured to be accessed by the patient and/or a member of the patient’s care team using the first through fourth electronic devices, as appropriate ([0080] notes that the various users (i.e. general practitioner, specialist, nurse, and patient) interact with the system via software components operating on intelligent devices such as personal computers; providing system functionality via software to the different system users on personal computing devices is considered equivalent to providing a plurality of portals allowing access to the system via mobile applications on the first, second, third, and fourth electronic devices for the different users); and 
(4) the draft treatment plan is generated from a plurality of inputs, the plurality of inputs comprising one or more of an answer set obtained by completion of a question set by the patient’s doctor, patient data comprising information obtained through manual or automatic interrogation of the patient, and patient test results obtained from a testing laboratory ([0146], [0207]-[0208], noting recommendations (i.e. a draft treatment plan) are generated for a particular patient based on relevant protocols (i.e. identified electronic treatment plan templates) and analysis of a patient’s record; [0136], [0138], & [0141]-[0142] further note that a patient’s record can include patient information entered by a clinician (i.e. an answer set obtained by completion of a question set by the patient’s doctor and/or patient data obtained through manual interrogation of the patient) and lab data (i.e. patient test results obtained from a testing laboratory)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-4, 6-20, and 22-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1, 3-4, 6-18, and 30-32 are directed to systems (i.e. machines) and claims 19-20 and 22-29 are directed to a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 19 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity (e.g. managing relationships or interactions between people), but for the recitation of generic computing components. That is, other than reciting that the method steps are achieved “by at least one processor” and outputs are transmitted “to an electronic device,” the claim describes the abstract idea of a medical diagnostic/planning interaction. Specifically, the claim recites 
receiving information about a patient; 
analyzing the received information and, from the analysis of the received information, identifying a treatment plan template from which to generate a draft treatment plan for the patient; 
generating a draft treatment plan from the identified treatment plan template and from a plurality of inputs, the plurality of inputs comprising one or more of an answer set obtained by completion of a question set by the patient’s doctor, patient data comprising information obtained through manual or automatic interrogation of the patient, and patient test results obtained from a testing laboratory; 
reviewing, revising, and/or authorizing the draft treatment plan to produce a finalized treatment plan; and 
analyzing the finalized treatment plan to generate therefrom one or more treatment plan implementation calendars each containing one or more events, and transmitting each treatment plan implementation calendar to each member of the patient care unit of the patient. 
Each of these steps, when considered as a whole, describe a medical diagnostic/planning interaction that could take place between various human entities of a patient’s care team, e.g. the patient 
Independent claims 1 and 4 recite similar functions to the steps of claim 19, and similarly amount to a certain method of organizing human activity. Specifically, claims 1 and 4 include 
a first entity to receive information about a patient by a first entity; 
a second entity to receive the information from the first entity; 
at the second entity, analysing the received information and, based on the received information, generating a draft treatment plan for the patient; 
a third entity to receive the draft treatment plan and review, revise, and/or authorize the draft treatment plan to produce a finalized treatment plan; 
periodically receiving from the patient further information about the patient and transmitting this information to the second entity; 
at the second entity, analyzing the finalized treatment plan and generating therefrom one or more treatment plan implementation calendars each containing one or more events, the second entity transmitting each treatment plan implementation calendar to each member of the patient care unit of the patient; and 
the second entity monitoring the further information to determine if a triggered event has occurred, and revising the finalized treatment plan implementation calendars if a triggered event has been determined to have occurred. 
Claim 1 additionally includes the one or more treatment plan implementation calendars are used to derive one or more rules, the one or more rules comprising a rule that a patient appointment is scheduled only after occurrence of a specific event; while claim 4 additionally includes wherein: the information received by the first entity includes answers provided in response to a specific question set, and the first entity generates an answer set from the answers; the answer set represents a combination of answers which identifies and is logically associated with a treatment plan template; the second entity generates the draft treatment plan using the associated treatment plan template; and the triggered event is included in the draft treatment plan and/or is derived from one or more analysis parameters related to one or more health conditions of the patient.  
But for the recitation of generic computer components like electronic devices and a server having processors, these functions, when considered as a whole, describe a medical diagnostic/planning interaction that could take place between various human entities of a patient’s care team, e.g. the patient and one or more medical professionals (as explained for similar claim 19 above). The additional functions introduced by claim 1 could still be accomplished during such a human interaction, e.g. by a care team member using the generated calendars to specify that care plan events must take place in a certain order. Similarly, the additional functions introduced by claim 4 could still be accomplished during such a human interaction, e.g. by a patient answering questions and a medical professional using the answers to the questions to identify an appropriate generic treatment plan that is then used for creating the customized treatment plan for the patient, as well as monitoring the patient for a particular trigger event like elevated heart rate or completion of a course of medication as indicated in a draft treatment plan. Accordingly, both claims 1 and 4 also recite an abstract idea in the form of a certain method of organizing human activity. 
Dependent claims 3, 6-18, 20, 22-32 inherit the limitations that recite an abstract idea from their dependence on claims 1, 4, or 19, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 3, 6-18, 20, 22-25, and 27-31 recite further limitations that, under their broadest reasonable interpretations, amount to additional steps/functions in the method of organizing human activity. 

Claims 6 and 22 specifically assign roles to the various entities, and stipulate that the generated treatment plan calendars are specific to each user role; a traditional care team coordinating a patient’s care could create different event or task timelines for different members of the care team to accomplish. 
Claims 7-9, 23-25, and 30-31 recite monitoring the patient’s further information to determine if a condition has been met, and either revising the treatment plan calendar or sending a message to a care team member if the condition has been met; claim 20 recites a similar plan revision function based on patient updates. This type of function could be accomplished by a medical professional keeping up with periodic updates provided by the patient and revising a plan or communicating with another care team member if any conditions are met, e.g. if a patient reports feeling new sharp pains or has other worrying symptoms like vomiting or bloody cough. 
Claims 10 and 27 recite revising the treatment plan calendar based upon a test result or test request, which a medical professional could do, e.g. updating a plan based on a patient’s bloodwork indicating anemia or some other new result. 
Claims 11-14 recite particular types of information that could be contained within the individualized treatment plan calendars, which could be information contained in traditional treatment plan event/task timelines. 
Claim 15 recites functions similar to the additional limitations of claim 4, and could be performed during a certain method of organizing human activity as explained for that claim above. 
Claims 16-18 and 28 recite steps for setting up a patient journal, which could be accomplished during a care team interaction by a medical professional advising a patient to set up a journal based on either best practices established in the generic treatment plan or the periodic patient updates indicating to the medical professional that it could be beneficial. 
Claim 20 recites periodically receiving further information from the patient, which could be accomplished by a patient communicating follow-up information to a medical professional. 
Claim 29 recites analyzing the inputs of the patient’s journal according to analysis parameters, which a medical professional or administrator could do when reading through the patient’s recorded 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claim 19 does not include additional elements that integrate the abstract idea into a practical application. Claim 19 includes the additional hardware element of a processor to perform the method (including performing some steps “automatically” and stipulating that various elements are “electronic”), as well as the functional additional element of receiving information from at least one electronic health sensor associated with the patient comprising one or more of a heart rate monitor, a glucose monitor, a pacemaker, a hearing aid, an implanted sensor, or an injected sensor. These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim, do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic/automated environment). 
Further, the steps of the method being performed automatically with electronic elements by at least one processor amounts to the words “apply it” with a computer because a generic computer processing element is being used as a tool with which to implement otherwise-abstract steps such that the certain methods of organizing human activity are automated. The use of particular health sensors to provide data to the processor amounts to insignificant extra-solution activity in the form of mere data gathering because these elements are merely invoked as means to acquire needed medical data for the main diagnostic/planning functions. The transmission of calendars to electronic devices of the patient care unit also amount to insignificant extra-solution activity because this is a generic outputting function equivalent to printing a report of the main analysis steps. Accordingly, the claim as a whole is directed to 
Independent claims 1 and 4 do not include additional elements that integrate the abstract idea into a practical application. The additional hardware elements of claims 1 and 4 include a first electronic device having at least one processor; a server having at least one processor and a memory to store one or more treatment plan templates therein; a control module included in and/or forming a part of the server; a second electronic device having at least one processor; a third electronic device configured and operable to periodically receive further patient information from the patient from at least one electronic health sensor comprising one or more of a heart rate monitor, a glucose monitor, a pacemaker, a hearing aid, an implanted sensor, or an injected sensor; and an electronic device for each member of the patient care unit of the patient. Further additional elements of claims 1 and 4 include that certain elements are electronic (e.g. treatment plan templates and generated treatment plan implementation calendars), that some steps are performed automatically, as well as the step of assigning to each treatment plan implementation calendar at least one electronic permission setting. 
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic healthcare environment). 
Further, many additional elements in these claims merely serve to automate interactions that could occur between human actors (as described above), and thus amount to implementation of an abstract idea on generic computer components. For example, various entities of a patient care team can interact to share information, create and revise treatment plans, and generate entity-specific event/task timelines for implementing the treatment plans. The first, second, and third electronic devices merely digitize three of the human entities (e.g. a physician, a reviewing physician, and the patient) such that automatically selected and revised, thus automating otherwise-abstract functions that could be accomplished by a human actor interacting as part of a care team. Accordingly, these generic computer elements are merely invoked to digitize or automate a care team’s interaction, and amount to mere instructions to apply the abstract idea on a computer. The storage of electronic treatment templates at the server amounts to insignificant extra-solution activity because it is a mere data storage function that provides inputs for later analysis and treatment plan generation steps. The use of particular health sensors to provide data to the server amounts to insignificant extra-solution activity in the form of mere data gathering because these elements are merely invoked as means to acquire needed medical data for the main diagnostic/planning functions. The assignment of electronic permission settings to each treatment plan implementation calendar amounts to insignificant extra-solution activity because the permission settings are never utilized or invoked in any way to limit the abstract idea. The transmission of calendars to electronic devices of the patient care unit also amount to insignificant extra-solution activity because this is a generic outputting function equivalent to printing a report of the main analysis steps. Accordingly, claims 1 and 4 as a whole are each directed to an abstract idea without integration into a practical application.
The judicial exception recited in dependent claims 3, 6-18, 20, and 22-32 is also not integrated into a practical application under a similar analysis as above. Claim 3 introduces a fourth electronic device, which amounts to mere instructions to apply the abstract idea with generic computing components in the same manner as the first, second, and third electronic devices of claim 1 because they merely digitally represent human actors. Claim 6 introduces a plurality of portals that provide access to the system for the various users via mobile applications on the first, second, third, and fourth electronic devices. The portals and mobile applications again merely digitize communications or interactions that could occur between human actors such that they amount to the words “apply it” with a computer. The functions of claims 7-9, 11-14, and 16-18 are then performed with the same additional elements introduced in claims 1, 3, and 6, without introducing any new additional elements of their own, and 
Claims 10 and 26 include the functional additional element of generating a search parameter for searching for test results or test requests and then searching one or more databases for test results or test requests satisfying the search parameter. These querying functions amount to mere instructions to apply the abstract idea with generic computing components because forming a search query and searching through a database merely digitizes and/or automates the function of looking through a patient’s record for specific test results or orders that might affect implementation of a treatment plan, which a human actor could traditionally accomplish within a medical facility storing records. Such a searching function is also considered insignificant extra-solution activity because it merely gathers data necessary for a main plan revision or analysis step. Claim 32 recites various details of two GUIs, but does not tie these details to any particular interaction with the devices or other functionality of the invention. Accordingly, the details of the GUI are nominally recited and are equivalent to the mere printing of a report such that they are considered insignificant extra-solution activity. 
Claim 30 introduces a messaging module comprising a set of computer-executable instructions stored on one or more non-transitory computer readable media and a plurality of computer hardware that carry out the sending of secure messages between users. Such a messaging module thus utilizes computer components recited at a high level of generality to merely digitize communications that could otherwise occur between members of a patient care team, and thus this element amounts to the words “apply it” with a computer. Claim 31 specifies that the messages are sent when the control module automatically revises the calendars if the triggered event has occurred, which again merely automates the sharing of information between care team members and amounts to the words “apply it” with a computer as in claim 30. 
Claims 20 and 22-29 do not introduce any additional hardware elements, and could thus be performed by human actors during a patient care team interaction. Claims 22, 28, and 29 do stipulate that certain steps are performed “automatically,” which amount to implementation of the functions on generic computer elements (e.g. the processor) in the same manner as described above for claim 19 and thus does not provide integration into a practical application.

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of first, second, third, and fourth electronic devices communicating with a server implementing a control module for performing the receiving, analyzing, generating, etc. steps of the invention amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes that Applicant’s specification is silent to the particulars of the various electronic devices and the server; Pg 26, L29 briefly provides generic examples of a mobile electronic device as “a smart phone or tablet”, while Pg 13 L24-31 provides generic examples of hardware and/or software implementations of the control module on the server as “logic gates, transistors, memory units, and processing units” or “hardware comprising transistors and other micro-electronic circuitry.” These disclosures do not indicate that the elements of the invention are particular machines and provide generic examples of computer hardware, such that one of ordinary skill in the art would understand that any generic electronic device and computer server could be used.
Similarly, the messaging module of claims 30-31 is also recited at a high level of generality as comprising software code executed by a computer processor, as evidenced by Pg 26 L10-19 of the specification. This disclosure would indicate to one of ordinary skill in the art that any generic messaging module could be used.
Further, the combination of these additional hardware elements is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of components within a computer system as a well-known and generic combination for automating an abstract idea that could otherwise be performed as a certain method of organizing human activity and thus do not provide an inventive concept. Additionally, the combination of multiple electronic devices representing human actors and communicating with a central server and 
Additionally, Examiner notes that using at least one of a variety of health sensors (e.g. heart rate monitors, glucose monitors, pacemakers, hearing aids, implanted sensors, or injected sensors) as a means of providing patient data to another device for later analysis is well-understood, routine, and conventional, as evidenced by at least Dettinger Fig. 1, [0032], [0040]; Smith et al. (US 20090281393 A1) Fig. 1, [0002], [0015], [0047], [0061]; and Vonk Fig. 1, [0028], Table 1. 
Regarding the functional additional elements, as noted above, the steps of receiving data at electronic devices, storing data at the server, assigning electronic permission settings, displaying outputs at portals or GUIs on the electronic devices, and searching the database via generated search parameters amount to insignificant extra-solution activity. These activities are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, receiving or transmitting data over a network (i.e. receiving/ transmitting information electronically as in claims 1, 4, 6, and 32, receiving further patient information in various forms as in claims 2, 5, 16-18, 20, 21, and 28-31, etc.) and storing and retrieving information in memory (i.e. storing treatment plan templates as in claims 1 and 4, assigning electronic permission settings to calendars as in claims 1 and 4, searching a database for test results or requests as in claims 10 and 26, etc.) are each recognized as well-understood, routine, and conventional functions previously known to the industry, as outlined in MPEP 2106.05(d)(II). 
Thus, when considered as a whole and in combination, claims 1, 3-4, 6-20, and 22-32 are not patent eligible. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Vonk et al. (US 20060235280 A1). 
Claim 19
Vonk teaches a healthcare provision and management method (Vonk title), the method comprising:
receiving, by at least one processor, information about a patient (Vonk Fig. 1, [0079]-[0080], noting network server 6 of data center 80 providing centralized storage and control of system functions (indicating at least one processor); see further [0133]-[0136], [0141], noting a user may input and/or modify patient information to the system; see also [0141]-[0142], noting patient information is saved and stored in steps 422-424, i.e. the server is configured and operable to receive the patient information), the information received from journal entries entered by the patient and at least one electronic health sensor associated with the patient (Vonk Fig. 1, [0083], noting patient 50 utilizing a laptop, PDA, cell phone, or other intelligent device 52 to interact with the system over the network; the intelligent device 52 includes remote monitoring functions 54 that include collecting and transmitting patient data to the system as in [0066], [0099], [0105]. Functions of the patient monitoring and assessment feature as disclosed in Table 1 (following [0108]) include remote monitoring, wireless device integration, subjective and objective data collection, and manual data entry. These functions indicate that data may be captured from electronic health sensors measuring objective data (e.g. weight, blood pressure, pulse rate, blood glucose, etc. as in [0028] & [0066]) as well as from a patient manually inputting subjective data (e.g. symptoms, medications, diet, exercise, QoL, etc. as in [0028]) in a manual data collection function equivalent to entering journal entries); 
analyzing, by the at least one processor, the received information and, from the analysis of the received information, automatically identifying an electronic treatment plan template from which to generate a draft treatment plan for the patient (Vonk [0081], [0146], [0207]-[0208], noting rules engine of the server reviews input patient information and generates recommendations (considered equivalent to a draft treatment plan) based on relevant protocols (considered equivalent to identified electronic treatment plan templates)); 
generating, by the at least one processor, a draft treatment plan from the identified electronic treatment plan template and from a plurality of inputs, the plurality of inputs comprising one or more of an answer set obtained by completion of a question set by the patient’s doctor, patient data comprising information obtained through manual or automatic interrogation of the patient, and patient test results obtained from a testing laboratory (Vonk [0146], [0207]-[0208], noting recommendations (i.e. a draft treatment plan) are generated for a particular patient based on relevant protocols (i.e. identified electronic treatment plan templates) and analysis of a patient’s record; [0136], [0138], [0141]-[0142], & [0156] further note that a patient’s record can include patient information entered by a clinician (i.e. an answer set obtained by completion of a question set by the patient’s doctor and/or patient data obtained through manual interrogation of the patient) and lab data (i.e. patient test results obtained from a testing laboratory));
reviewing, revising, and/or authorizing, by the at least one processor, the draft treatment plan to produce a finalized treatment plan (Vonk Figs. 5A-B, [0146]-[0147], noting a user reviews the recommendations (i.e. the draft treatment plan) via a user device in step 514, accepts (i.e. authorizes) the appropriate elements of the plan in step 516, and may indicate any alternate courses of action for unchecked elements (i.e. revises the plan) such that a final plan is submitted in step 520); and 
analyzing, by the at least one processor, the finalized treatment plan to automatically generate therefrom one or more treatment plan implementation calendars in electronic form, each electronic form calendar containing one or more events, and transmitting each treatment plan implementation calendar to an electronic device for each member of the patient care unit of the patient (Vonk Fig. 5B, [0037], [0147], [0165], noting the final plan from step 520 is analyzed and reviewed by the system to automatically generate appropriate prescription orders, schedule lab and test requisitions as well as calendar appointments, and provide lifestyle recommendations for a patient; [0157]-[0159] particularly describe the scheduling of appointments via rules engine-generated appointment recommendations based on condition-specific protocols, which is considered equivalent to analyzing the finalized treatment plan and automatically generating one or more treatment plan implementation calendars in electronic form containing one or more events. Vonk notes various users of the system, including physician in [0090], program doctor in [0114], patient in [0097], and nurse or other physician extender in [0086]; each of these users can be considered a member of a patient care unit. See further [0167]-[0168], noting each clinical user of the system (e.g. each professional member of a patient care unit.) can log in and see their own user-specific calendar in electronic form, as well as [0213] noting the patient also has access to their own calendar. The accessing of calendars via user devices is considered equivalent to the server transmitting each treatment plan implementation calendar to an electronic device for each member of the patient care unit of the patient as caused by the rules engine (i.e. control server) creating the scheduled events).  
In summary, Vonk teaches a clinical management system and associated methods that allow for various means of inputting patient data for inclusion in a treatment/recommendation analysis. For example, Vonk describes remote monitoring functions in paras. [0066], [0083], [0099], & [0105] where patient data is transmitted from an electronic patient device to the server. This type of function is expanded upon in Table 1, which discloses patient monitoring and assessment features including remote monitoring, wireless device integration, subjective and objective data collection, and manual data entry. one or more of a heart rate monitor, a glucose monitor, a pacemaker, a hearing aid, an implanted sensor, or an injected sensor. However, because Vonk previously contemplates the types of data collected by at least one of these specific types of health sensors as collectable objective information (see [0028], noting at least pulse rate and blood glucose, which could be obtained from a heart rate monitor and a glucose monitor, respectively), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to specify the wirelessly integrated patient monitor as including the particular electronic health sensors of a heart rate monitor or a glucose monitor in order to obtain the corresponding type of objective patient monitoring information.
Claim 22
Vonk teaches a method as claimed in claim 19, and further teaches wherein the one or more automatically generated treatment plan implementation calendars are each generated to be specific for a GP, Specialist, Specialist Nurse, and Patient making up a care unit of the Patient (Vonk notes various users, including physician (i.e. GP) in [0090], program doctor (i.e. specialist) in [0114], patient in [0097], and nurse or other physician extender in [0086]; see further [0167]-[0168], noting each clinical user (e.g. nurses, physicians, etc.) can log in and see their own user-specific calendar. The patient also has access to their own calendar per [0213] such that any generated calendar events scheduled by the rules engine are considered to be treatment plan implementation calendars specific for each user).  
Claim 26
Vonk teaches a method as claimed in claim 19, and further teaches search functionality to locate patient records (Vonk [0140]) as well as the addition of test results to patient records (Vonk [0105], [0153], noting results from remote patient monitoring/testing can be added to a patient record as well as generating a search parameter for searching for test results or test requests, and searching one or more databases for test results or test requests satisfying the search parameter.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Vonk as applied to claims 19 and 26 above, and further in view of Zheng (US 20150105651 A1).
Claim 27
Vonk teaches a method as claimed in claim 26, and further teaches that collected data (such as wireless device readings equivalent to test results satisfying search parameters as explained for claim 26 above) are useful for managing patient care (Vonk [0108]). However, Vonk fails to explicitly disclose the method comprising revising one or more treatment plan implementation calendars upon identifying a test result or test request satisfying the search parameter. However, Zheng teaches that in an analogous treatment plan management system, treatment plans for a patient can be updated based on patient test results satisfying search parameters (Zheng [0025]-[0026], noting a searching module is incorporated into a method for choosing or updating a treatment plan model that searches for other patients with test results matching patient search parameters; see also [0049], noting updated measurements, parameters, etc. collected from a patient may be used as updated search parameters to suggest or establish a new health plan based on results satisfying the new search parameters). When considered in the context of a combination, the revision or modification of a care plan in response to identifying search results satisfying a test result parameter as in Zheng would cause a revision of the treatment plan implementation calendar as in Vonk to adjust or replace care plan events for a user. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the patient monitoring and record searching system of Vonk to include use of the monitored data to search for and revise patient care plans as in Zheng in order to provide suggested health plans better suited to the patient’s updated situation that allows for the system to continually grow in sophistication and adjust the accuracy of its suggested treatment plans. 

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Vonk as applied to claim 19 above, and further in view of Francois (US 20170262604 A1).
Claim 28
Vonk teaches a method as claimed in claim 19, and further teaches that objective and subjective patient data may be manually input by a patient in a manner considered equivalent to a journal (Vonk Table 1). However, the reference fails to explicitly disclose wherein the finalized treatment plan includes an event for setting up a patient journal, and method further comprises automatically setting up the patient journal at the date specified by said event, and wherein the event for setting up the patient journal is pre-specified by the treatment plan template on which the finalized treatment plan is based, or the event for setting up the patient journal is added to the finalized treatment plan by the control module in response to an analysis conducted on the further information about the patient.  
However, Francois teaches an analogous treatment plan management system (Francois abstract) wherein particular data collection modules are specified by the selected treatment plan (Francois [0134]) and such data collection and/or monitoring can occur via manual data entry requests on a user interface (Francois [0254]). Because the treatment plan specifies types of information to be collected and the system prompts a user for manual data entry on a user device as in [0254], these teachings are considered equivalent to a finalized treatment plan including an event for setting up a patient journal and setting up the patient journal to be accessible by the patient device. The data collection modules as described in [0134] are determined by the treatment plan of the patient, which can be either pre-specified default templates or clinician-modified plans (as in [0109]-[0110]) such that any data collection modules allowing for journal entries (e.g., as in [0254]) could be included in the default template and/or clinician-modified plan. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Vonk which allows generic manual data entry to include setup of manual data collection via user interface requests/prompts as in Francois in order to provide specific means by which patients can voluntarily enter data whenever convenient, as suggested by Francois [0254]. 
Claim 29
Vonk in view of Francois teaches a method as claimed in claim 28, and the combination further  comprising automatically analyzing inputs into the patient journal according to one or more analysis parameters (Vonk [0105], noting thresholds (i.e. analysis parameters) can be set so that alerts can be sent to clinical users when a patient’s monitored data exceeds the thresholds; the patient data can be obtained via manual data entry (considered equivalent to journal entries) per [0099] & Table 1 such that monitoring patient data for alerts is considered equivalent to automatically analyzing inputs of the patient journal according to one or more analysis parameters / alert thresholds).

Claims 1, 3, 6-14, 20, 23-25, 27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Vonk in view of Dettinger et al. (US 20160086297 A1).
Claim 1
Vonk teaches a healthcare provision and management system (Vonk abstract), comprising: 
a first electronic device having at least one processor, the first electronic device configured and operable to receive information about a patient (Vonk [0080], noting users interact with the system via intelligent devices such as personal computers (i.e. a first electronic device having at least one processor); see further [0133]-[0136], [0141], noting a user may input and/or modify patient information, which would be accomplished using a first electronic device as in [0080]); 
a server having at least one processor, the server having a memory having access to one or more electronic treatment plan templates and configured and operable to receive the information from the first electronic device over a network (Vonk Fig. 1, [0079]-[0080], noting network server 6 of data center 80 providing centralized storage and control of system functions (indicating at least one processor and a memory); [0141]-[0142], noting patient information is saved and stored in steps 422-424, and that the patient information is analyzed by the run treatment plan function of the system, i.e. the server is configured and operable to receive the information from the first electronic device over network 40; see also [0041], [0071], & [0207]-[0208], disclosing protocols for use in a recommendation function of the system, i.e. the system has access to a variety of electronic evidence-based clinical protocols (considered equivalent to one or more electronic treatment plan templates) that it can use to generate proposed recommendations for a particular patient, as in [0207]-[0208]);
a control module, the control module being included in, and/or forming a part of, the server, the control module being configured to control the server to analyse the received information and, based on the received information, identify an electronic treatment plan template from which to generate a draft treatment plan for the patient (Vonk [0081], [0146], [0207]-[0208], noting rules engine (i.e. control module) controls the system to review patient information and generate recommendations (considered equivalent to a draft treatment plan) based on relevant protocols (considered equivalent to identified electronic treatment plan templates); see further claim 25, noting the rules engine is hosted at the network server, considered equivalent to a control module being included in and/or forming a part of the server); and 
a second electronic device having at least one processor, the second electronic device configured and operable to receive the draft treatment plan and review, revise, and/or authorize the draft treatment plan to produce a finalized treatment plan (Vonk Figs. 5A-B, [0146]-[0147], noting a user (e.g. interacting via a second processor-based user device as in [0080]) reviews the recommendations (i.e. the draft treatment plan) in step 514, accepts (i.e. authorizes) the appropriate elements of the plan in step 516, and may indicate any alternate courses of action for unchecked elements (i.e. revises the plan) such that a final plan is submitted in step 520); and 
	a third electronic device, the third electronic device configured and operable to periodically receive from the patient further information about the patient from at least one electronic health sensor  (Vonk Fig. 1, [0083], noting patient 50 utilizing a laptop, PDA, cell phone, or other intelligent device 52 (i.e. a third electronic device) to interact with the system over the network; the intelligent device 52 includes remote monitoring functions 54 that include collecting and transmitting patient data to the system as in [0066], [0099], [0105]. Functions of the patient monitoring and assessment feature as disclosed in Table 1 (following [0108]) include remote monitoring, wireless device integration, subjective and objective data collection, and manual data entry. These functions indicate that data may be captured from electronic health sensors measuring objective data (e.g. weight, blood pressure, pulse rate, blood glucose, etc. as in [0028] & [0066])), wherein
the control module controls the server to analyze the finalized treatment plan and generate therefrom one or more treatment plan implementation calendars in electronic form accessible by one or more of the first, second, and third electronic devices, each electronic form calendar containing one or more events (Vonk Fig. 5B, [0037], [0147], [0165], noting the final plan from step 520 is analyzed and reviewed to generate appropriate prescription orders, schedule lab and test requisitions as well as calendar appointments, and provide lifestyle recommendations for a patient; [0157]-[0159] particularly describe the scheduling of appointments via rules engine-generated appointment recommendations based on condition-specific protocols, which is considered equivalent to the control module analyzing the finalized treatment plan and generating one or more treatment plan implementation calendars containing one or more events. Vonk notes various users of the system, including physician in [0090], program doctor in [0114], patient in [0097], and nurse or other physician extender in [0086]; see further [0167]-[0168], noting each clinical user of the system (e.g. the physician, program doctor, and nurse or physician extender) can log in and see their own user-specific calendar, as well as [0213] noting the patient also has access to their own calendar, i.e. the one or more calendars are accessible by one or more of the first, second, and third electronic devices), 
the control module causes the server to assign to each treatment plan implementation calendar at least one electronic permission setting and to transmit each treatment plan implementation calendar to an electronic device for each member of the patient care unit of the patient (Vonk [0166], noting users with appropriate permissions can access and modify calendars generated from treatment plans; see also [0112], [0116], [0120], noting various editing privileges for different user types regarding calendars, indicating that the calendars include permission-restricted settings. The accessing of calendars via user devices as in [0167]-[0168] is considered equivalent to the server transmitting each treatment plan implementation calendar to an electronic device for each member of the patient care unit of the patient as caused by the rules engine (i.e. control server) creating the scheduled events), 
  the control module monitors the further information received from the third electronic device to determine if a triggered event has occurred, (Vonk [0105], noting the system can monitor the data collected from electronic patient monitoring devices to determine if set thresholds have been exceeded (i.e. if a triggered event has occurred)), and
the one or more treatment plan implementation calendars are used to derive one or more rules, the one or more rules comprising a rule that a patient appointment is scheduled around occurrence of a specific event (Vonk [0158]-[0159], [0178], noting scheduled calendar appointments are checked against the dates of lab tests, physician workloads, etc. (i.e. specific events) to determine if they are correctly scheduled, i.e. according to a rule); 
In summary, Vonk teaches a clinical management system that analyzes input patient information to generate a draft treatment plan comprising recommendations that a medical professional can then review, modify, and authorize. Authorized elements of the plan are then utilized to schedule lab tests or other appointments for the patient, based on evidence-based protocols specific for the particular condition/affiliation of the patient (as in [0158]). Such protocols are described in at least [0041], [0071], & [0207]-[0208], where they appear to be some manner of modifiable data structure for use in the rules engine recommendation function of the system. However, Vonk does not specifically disclose the source of the protocols, and does not describe how the system stores or accesses the protocols. Examiner notes that the central server element of the system does include data storage capabilities, e.g. for storing patient records as noted in [0079] & [0106]. 
Although Vonk discloses central data storage capabilities as well as utilization of evidence-based protocols considered equivalent to electronic treatment plan templates, the reference fails to explicitly disclose the server storing therein the one or more electronic treatment plan templates/protocols in the manner intended by the instant claim. However, though the reference is silent as to the stored location or external source of the protocols, it does note in [0047] that hosting and maintaining software at a centralized location (as in an ASP model) reduces the complexity of maintenance, improves security, monitoring, and auditing of performance, and reduces hardware costs. It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to specify that the modifiable protocol data structures of the system may be stored in the data storage of the server in order to at least reduce the complexity of maintaining the up-to-date protocols and reduce hardware costs of the overall system, as suggested by [0047]. 
Thus, Vonk teaches a clinical management system that allows for various means of inputting patient data for inclusion in the treatment/recommendation analysis. For example, Vonk describes remote monitoring functions in paras. [0066], [0083], [0099], & [0105] where patient data is transmitted from the one or more of a heart rate monitor, a glucose monitor, a pacemaker, a hearing aid, an implanted sensor, or an injected sensor. However, because Vonk previously contemplates the types of data collected by at least one of these specific types of health sensors as collectable objective information (see [0028], noting at least pulse rate and blood glucose, which could be obtained from a heart rate monitor and a glucose monitor, respectively), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to specify the wirelessly integrated patient monitor as including the particular electronic health sensors of a heart rate monitor or a glucose monitor in order to obtain the corresponding type of objective patient monitoring information. 
Further, though Vonk teaches use of some kind of rule for checking if an appointment is correctly scheduled, particularly in relation to a lab test (see [0158]-[0159]), it fails to explicitly disclose a rule that a patient appointment is scheduled only after occurrence of a specific event. That is, Vonk shows that scheduling can be checked for correctness in relation to occurrence of a specific event such as a lab test or physician workload, but does not explicitly disclose a constraint of scheduling a patient appointment only after one of these types of events. However, in para. [0178] Vonk provides an example of a care plan that includes a lab, a test, and a follow-up appointment. It then provides disclosure of scheduling the lab and test via requisitions sent to appropriate facilities, followed by setting up a follow-up appointment for the patient with the original clinic. One of ordinary skill in the art, before the effective filing date of the claimed invention, would find it obvious that the purpose of the scheduled follow-up appointment as disclosed in Vonk [0178] would be to follow up on the ordered lab and test with the patient. It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed 
Finally, though Vonk discloses the monitoring of further patient data from electronic health sensors to determine if a triggered event has occurred (as noted in [0105]) and the use of such monitored information to improve protocols and manage patient care (as noted in [0069] & [0108], respectively), the reference fails to explicitly disclose automatically revising the finalized treatment plan implementation calendars if a triggered event has been determined to have occurred. However, Dettinger teaches an analogous treatment plan management system that implements selected care plans for a patient and monitors further patient information received from electronic health sensors such as heart rate monitors and updates or alters the care plans based on the monitored sensor information triggering an event by exceeding a preset threshold (Dettinger [0025]-[0026], [0032], [0038], noting when monitored patient metrics exceed a threshold (i.e. trigger an event), the system can modify or revise the care plan to include additional tasks as in [0025] or to specify that a patient should refrain from activity as in [0038]). When considered in the context of a combination, the revision or modification of a care plan as in Dettinger would cause a revision of the treatment plan implementation calendar as in Vonk to add or remove specified tasks for a user. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the patient monitoring system of Vonk to include use of the monitored data to update patient care plans upon detecting a triggering event as in Dettinger in order to provide real time monitoring of the patient’s adherence to a care plan and allow further customization of the care plan as necessary, as suggested by Dettinger [0074]. 
Claim 3
Vonk in view of Dettinger teaches a system as claimed in claim 1, and the combination further teaches the system comprising a fourth electronic device, the fourth electronic device configured and operable to review and revise the one or more treatment plan implementation calendars (Vonk [0166], [0172], [0176], noting a user of the system (i.e. interacting with the system via an electronic device as in .  
Claim 6
Vonk in view of Dettinger teaches a system as claimed in claim 3, and the combination further teaches wherein the first electronic device is operated by a general practitioner doctor, the second electronic device is operated by a specialist doctor, the third electronic device is operated by the patient, and the fourth electronic device is operated by a specialist nurse, and the control module is configured to generate a treatment plan implementation calendar that is specific for each of the first, second, third, and fourth electronic devices (Vonk notes various users of the system, including physician (i.e. general practitioner) in [0090], program doctor (i.e. specialist) in [0114], patient in [0097], and nurse or other physician extender in [0086]; see further [0167]-[0168], noting each clinical user of the system (e.g. nurses, physicians, etc.) can log in and see their own user-specific calendar. The patient also has access to their own calendar per [0213] & [0215] such that any generated calendar events scheduled by the rules engine are considered to be treatment plan implementation calendars specific for each device).  and
wherein the system further comprises a plurality of portals, wherein a first portal in the plurality of portals is configured to provide access to the general practitioner doctor via a mobile application on the first electronic device, wherein a second portal in the plurality of portals is configured to provide access to the specialist doctor via a mobile application on the second electronic device, wherein a third portal in the plurality of portals is configured to provide access to the patient via a mobile application on the third electronic device, and wherein a fourth portal in the plurality of portals is configured to provide access to the specialist nurse via a mobile application on the fourth electronic device (Vonk [0080] notes that the various users (i.e. general practitioner, specialist, nurse, and patient) interact with the system via software components operating on intelligent devices such as personal computers; providing system functionality via software to the different system users on personal computing devices is considered equivalent to providing a plurality of portals allowing access to the system via mobile applications on the first, second, third, and fourth electronic devices for the different users). 
Claim 7
Vonk in view of Dettinger teaches a system as claimed in claim 6, and the combination further  wherein one or more of the first, second, and fourth electronic devices is operable to generate an analysis parameter for analyzing the further information about the patient, and the control module is operable to monitor the further information about the patient and determine if any of the further information satisfies the analysis parameter (Vonk [0105], noting thresholds (i.e. analysis parameters) can be set so that alerts can be sent to clinical users when a patient’s monitored data exceeds the thresholds; [0040] further notes that physicians may set the alert levels, indicating that one of the first, second, or fourth electronic devices are operable to generate the analysis parameter / alert threshold. See also Dettinger [0025]-[0026], noting observation thresholds (i.e. analysis parameters) associated with each task in a care plan that can be created or edited by a physician, which are then used to analyze monitored patient information).  
Claim 8
Vonk in view of Dettinger teaches a system as claimed in claim 7, and the combination further teaches wherein the control module performs a triggered revision of one or more of the treatment plan implementation calendars upon determining that a piece of the further information satisfied the analysis parameter (Vonk [0108], noting collected patient data is useful for managing care; see also Dettinger [0025]-[0026], [0032], [0038], noting when monitored patient metrics exceed a set threshold (i.e. satisfy an analysis parameter), the system can modify or revise the care plan to include additional tasks as in [0025] or to specify that a patient should refrain from activity as in [0038]. When considered in the context of a combination, the revision or modification of a care plan as in Dettinger would cause a revision of the treatment plan implementation calendar as in Vonk to add or remove specified tasks for a user). 
Claim 9
Vonk in view of Dettinger teaches a system as claimed in claim 7, and the combination further teaches wherein the control module sends a message or notification to one or more of the first, second, and fourth electronic devices upon determining that a piece of the further information satisfies the analysis parameter (Vonk [0105], noting thresholds (i.e. analysis parameters) can be set so that alerts can be sent to clinical users when a patient’s monitored data exceeds the thresholds; [0195] further notes a clinic interface that provides the alert notification when the alert threshold is exceeded, indicating that the notification is sent to one of the first, second, and fourth electronic devices. See also Dettinger [0025], .  
Claim 11
Vonk in view of Dettinger teaches a system as claimed in claim 6, and the combination further teaches wherein the treatment plan implementation calendar specific for the first electronic device is generated to include one or more of: (a) Dates and timings for checking in with the patient; (b) Dates and timing for receiving reports from one or more of the specialist doctor, patient, or specialist nurse; (c) Dates and timings for sending reports to one or more of the specialist doctor, patient, or specialist nurse; (d) Dates and timings of patient appointments; (e) Dates and timings of test results due from the patient; 5Attorney Docket No.: 7302-105(f) Dates and timings for the issuance of medication prescription scripts; (g) Dates and timings for the issuance of test requests; (h) Partially pre-filled draft prescription scripts; and (i) Partially pre-filed test requests (Vonk [0167]-[0168], noting a clinical user-specific calendar view that includes each user’s scheduled patient visits (i.e. dates and times for checking in with the patient / patient appointments for a doctor user)).  
Claim 12
Vonk in view of Dettinger teaches a system as claimed in claim 6, and the combination further teaches wherein the treatment plan implementation calendar specific for the second electronic device is generated to include one or more of (a) Dates and timings for checking in with the patient; (b) Dates and timing for receiving reports from one or more of the specialist doctor, patient, or specialist nurse; (c) Dates and timings for sending reports to one or more of the specialist doctor, patient, or specialist nurse; (d) Dates and timings of patient appointments; (e) Dates and timings of test results due from the patient; (f) Dates and timings for the issuance of medication prescription scripts; (g) Dates and timings for the issuance of test requests; (h) Partially pre-filled draft prescription scripts; and (i) Partially pre-filed test requests (Vonk [0167]-[0168], noting a clinical user-specific calendar view that includes each user’s scheduled patient visits (i.e. dates and times for checking in with the patient / patient appointments for a doctor user)).  
Claim 13
Vonk in view of Dettinger teaches a system as claimed in claim 6, and the combination further wherein the treatment plan implementation calendar specific for the third electronic device is generated to include one or more of (a) Dates and timings for drug doses; (b) Information regarding drugs; (c) Dates and timings for tests; (d) Dates and timings for filling medication scripts; (e) Dates and timings of appointments with the specialist doctor, specialist nurse, and/or general practitioner doctor; (f) Dates, timings and contents of entries to be made into one or more patient journals; (g) Prescription scripts; and (h) Test requests (Vonk [0213], noting a patient-facing calendar that includes dates and times for lab tests, clinical appointments, etc.).  
Claim 14
Vonk in view of Dettinger teaches a system as claimed in claim 6, and the combination further teaches wherein the treatment plan implementation calendar specific for the fourth electronic device is generated to include one or more of: (a) Dates and timings for checking in with the patient; (b) Dates and timing for receiving reports from one or more of the specialist doctor, patient, or general practitioner doctor; (c) Dates and timings for sending reports to one or more of the specialist doctor, patient, or general practitioner doctor; (d) Dates and timings of patient appointments; (e) Dates and timings of test results due from the patient; (f) Dates and timings for the issuance of medication prescription scripts; (g) Dates and timings for the issuance of test requests; (h) Partially pre-filled draft prescription scripts; and (i) Partially pre-filed test requests (Vonk [0167]-[0168], noting a clinical user-specific calendar view that includes each user’s scheduled patient visits (i.e. dates and times for checking in with the patient / patient appointments for a nurse or other physician extender user)).  
Claim 20
Vonk teaches a method as claimed in claim 19, and further teaches the method comprising periodically receiving further information about the patient (Vonk [0066], [0083], [0099], [0105], noting intelligent device 52 includes remote monitoring functions 54 that include electronically collecting and transmitting patient data to the system). Vonk further teaches that collected data (such as wireless device readings) are useful for managing patient care (Vonk [0108]). However, Vonk fails to explicitly disclose reviewing and/or revising the one or more treatment plan implementation calendars in response to the received further information. 
However, Dettinger teaches an analogous treatment plan management system that implements 
Claim 23
Vonk in view of Dettinger teaches a method as claimed in claim 20, and the combination further teaches the method comprising generating an analysis parameter for analyzing the further information about the patient and monitoring the further information about the patient to determine if any of the further information satisfies the analysis parameter (Vonk [0105], noting thresholds (i.e. analysis parameters) can be set so that alerts can be sent to clinical users when a patient’s monitored data exceeds the thresholds; see also Dettinger [0025]-[0026], noting observation thresholds (i.e. analysis parameters) associated with each task in a care plan that can be created or edited by a physician, which are then used to analyze monitored patient information).  
Claim 24
Vonk in view of Dettinger teaches a method as claimed in claim 23, and the combination further teaches the method comprising performing a revision of one or more of the treatment plan implementation calendars upon determining that a piece of the further information satisfies the analysis parameter (Vonk [0108], noting collected patient data is useful for managing care; see also Dettinger [0025]-[0026], [0032], [0038], noting when monitored patient metrics exceed a set threshold (i.e. satisfy an analysis parameter), the system can modify or revise the care plan to include additional tasks as in [0025] or to specify that a patient should refrain from activity as in [0038]. When considered in the context .  
Claim 25
Vonk in view of Dettinger teaches a method as claimed in claim 23, and the combination further teaches the method comprising sending a message or notification upon determining that a piece of the further information satisfies the analysis parameter (Vonk [0105], noting thresholds (i.e. analysis parameters) can be set so that alerts can be sent to clinical users when a patient’s monitored data exceeds the thresholds; [0195] further notes a clinic interface that provides the alert notification when the alert threshold is exceeded, indicating that the notification is sent to one of the first, second, and fourth electronic devices. See also Dettinger [0025], [0032], noting that if monitored patient information exceeds a set threshold (i.e. an analysis parameter), the system may alert a physician or care provider). 
Claim 32
Vonk in view of Dettinger teaches a system as claimed in claim 6, and the combination further teaches: 
a first graphical user interface (GUI) displaying an overview of the general practitioner doctor's responsibilities, and a second GUI displaying an overview of the specialist doctor's responsibilities (Vonk Fig. 15, [0102], [0188], [0199], noting a home page interface for each user (e.g. including the various physician users) that provides an overview of various functionalities and responsibilities), 
wherein both the first and the second GUI comprise a task summary, a message summary, a patient summary, and a test summary (Vonk [0200], noting the home page can include a calendar and to do list, i.e. task summary; [0186], noting on a doctor’s home page the “bulletins” button (i.e. message summary) changes color to indicate unread bulletin messages; [0197], noting a persistent page element on the home page is patient list, i.e. a patient summary; [0195], noting a persistent page element for alerts regarding monitored patient data, i.e. a test summary), 
wherein the task summary displays outstanding tasks not yet completed (Vonk [0200]-[0203], noting the calendar and to do list (i.e. task summary) provide outstanding tasks or upcoming events), 
wherein the message summary displays secure messages received from the control module (Vonk [0186], noting on a doctor’s home page the “bulletins” button (i.e. message summary) changes , 
wherein the patient summary displays a list of patients under active care (Vonk [0197], noting patient list shows patients who are associated with scheduled events, i.e. patients under active care), and 
wherein the test summary displays one or more test results to be reviewed (Vonk [0195], noting Alerts PPE changes color when a patient’s monitored data (i.e. test result such as a weight reading) has exceeded a preset level, i.e. is to be reviewed by the user).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vonk and Dettinger as applied to claims 1, 3, and 6 above, and further in view of Zheng.
Claim 10
Vonk in view of Dettinger teaches a system as claimed in claim 6, and the combination further teaches search functionality to locate patient records (Vonk [0140]) as well as the addition of test results to patient records (Vonk [0105], [0153], noting results from remote patient monitoring/testing can be added to a patient record as well as results from a lab). Because a user may enter a search query for a patient record and view the matching patient record (which may include various types of test results), the search functionalities of Vonk are considered equivalent to one or more of the first, second, and fourth electronic devices is operable to generate a search parameter for searching for test results or test requests, and the control module is operable to search one or more databases for test results or test requests satisfying the search parameter. 
The combination further teaches that collected data (such as wireless device readings equivalent to test results satisfying search parameters) can be used to manage patient care and/or modify treatment plans (Vonk [0108], Dettinger [0025]-[0026]). However, the combination fails to explicitly disclose the method comprising revising one or more treatment plan implementation calendars upon identifying a test result or test request satisfying the search parameter. However, Zheng teaches that in an analogous treatment plan management system, treatment plans for a patient can be updated based on patient test results satisfying search parameters (Zheng [0025]-[0026], noting a searching module is incorporated into a method for choosing or updating a treatment plan model that searches for other patients with test results matching patient search parameters; see also [0049], noting updated measurements, parameters, . 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vonk in view of Dettinger as applied to claims 1, 3, and 6 above, and further in view of Francois.
Claim 16
Vonk in view of Dettinger teaches a system as claimed in claim 6, and the combination further teaches that objective and subjective patient data may be manually input by a patient in a manner considered equivalent to a journal (Vonk Table 1). However, the reference fails to explicitly disclose wherein the finalized treatment plan includes an event for setting up a patient journal, and the control module is operable to set up a patient journal accessible by the third electronic device and adapted for input into thereby. 
However, Francois teaches an analogous treatment plan management system (Francois abstract) wherein particular data collection modules are specified by the selected treatment plan (Francois [0134]) and such data collection and/or monitoring can occur via manual data entry requests on a user interface (Francois [0254]). Because the treatment plan specifies types of information to be collected and the system prompts a user for manual data entry on a user device as in [0254], these teachings are considered equivalent to a finalized treatment plan including an event for setting up a patient journal and setting up the patient journal to be accessible by the patient device. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to 
Claim 17
Vonk in view of Dettinger and Francois teaches a system as claimed in claim 16, and the combination further teaches wherein the event for setting up the patient journal is pre-specified by a treatment plan template on which the finalized treatment plan is based (Francois [0134], noting data collection modules are determined by the treatment plan of the patient. Such treatment plans may be pre-specified default templates (as in [0109]-[0110]) such that any data collection modules allowing for journal entries (e.g., as in [0254]) could be included in the default template).  
Claim 18
Vonk in view of Dettinger and Francois teaches a system as claimed in claim 16, and the combination further teaches wherein the event for setting up the patient journal is 7Attorney Docket No.: 7302-105added to the finalized treatment plan by the control module in response to an analysis conducted by the control module on the further information about the patient (Francois [0134], noting data collection modules are determined by the treatment plan of the patient. Such treatment plans may be plans modified by a clinician (as in [0109]-[0110]) such that any data collection modules allowing for journal entries (e.g., as in [0254]) could be included in the modified plan. Dettinger notes that further patient information collected from electronic health sensors can be analyzed to modify or add tasks to a treatment plan in [0025]-[0026] such that in the context of the combination, a task determined to be added to a treatment plan based on analysis of the further information could include a data collection module allowing for journal entries).

Claims 4, 15, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vonk in view of Dettinger and Haskell et al. (US 20090276246 A1).
Claim 4
Vonk teaches a healthcare provision and management system (Vonk abstract), comprising: 
a first electronic device having at least one processor, the first electronic device configured and operable to receive information about a patient (Vonk [0080], noting users interact with the system via ;
a server having at least one processor, the server configured and operable to receive the information from the first electronic device over a network (Vonk Fig. 1, [0079]-[0080], noting network server 6 of data center 80 providing centralized storage and control of system functions (indicating at least one processor); [0141]-[0142], noting patient information is saved and stored in steps 422-424, and that the patient information is analyzed by the run treatment plan function of the system, i.e. the server is configured and operable to receive the information from the first electronic device over network 40);
a control module, the control module being included in, and/or forming a part of, the server, the control module being configured to control the server to analyze the received information and, based on the received information, generate a draft treatment plan for the patient (Vonk [0081], [0146], [0207]-[0208], noting rules engine (i.e. control module) controls the system to review patient information and generate recommendations (considered equivalent to a draft treatment plan) based on relevant protocols (considered equivalent to identified treatment plan templates); see further claim 25, noting the rules engine is hosted at the network server, considered equivalent to a control module being included in and/or forming a part of the server); and
a second electronic device having at least one processor, the second electronic device configured and operable to receive the draft treatment plan and review, revise, and/or authorize the draft treatment plan to produce a finalized treatment plan (Vonk Figs. 5A-B, [0146]-[0147], noting a user (e.g. interacting via a second processor-based user device as in [0080]) reviews the recommendations (i.e. the draft treatment plan) in step 514, accepts (i.e. authorizes) the appropriate elements of the plan in step 516, and may indicate any alternate courses of action for unchecked elements (i.e. revises the plan) such that a final plan is submitted in step 520),
a third electronic device, the third electronic device configured and operable to periodically receive from the patient further information about the patient from at least one electronic health sensor (Vonk Fig. 1, , wherein
the control module controls the server to analyze the finalized treatment plan and generate therefrom one or more treatment plan implementation calendars in electronic form accessible by one or more of the first, second, and third electronic devices, each electronic form calendar containing one or more events (Vonk Fig. 5B, [0037], [0147], [0165], noting the final plan from step 520 is analyzed and reviewed to generate appropriate prescription orders, schedule lab and test requisitions as well as calendar appointments, and provide lifestyle recommendations for a patient; [0157]-[0159] particularly describe the scheduling of appointments via rules engine-generated appointment recommendations based on condition-specific protocols, which is considered equivalent to the control module analyzing the finalized treatment plan and generating one or more treatment plan implementation calendars containing one or more events. Vonk notes various users of the system, including physician in [0090], program doctor in [0114], patient in [0097], and nurse or other physician extender in [0086]; see further [0167]-[0168], noting each clinical user of the system (e.g. the physician, program doctor, and nurse or physician extender) can log in and see their own user-specific calendar, as well as [0213] noting the patient also has access to their own calendar, i.e. the one or more calendars are accessible by one or more of the first, second, and third electronic devices), 
the control module causes the server to assign to each treatment plan implementation calendar at least one electronic permission setting and to transmit each treatment plan implementation calendar to an electronic device for each member of the patient care unit of the patient (Vonk [0166], noting users with appropriate permissions can access and modify calendars generated from treatment plans; see also [0112], [0116], [0120], noting various editing privileges for different user types regarding calendars, , and
the control module monitors the further information received from the third electronic device to determine if a triggered event has occurred,  (Vonk [0105], noting the system can monitor the data collected from electronic patient monitoring devices to determine if set thresholds have been exceeded (i.e. if a triggered event has occurred)),
wherein:


the control module generates the draft treatment plan using the associated treatment plan template (Vonk [0146], [0207]-[0208], noting recommendations (i.e. a draft treatment plan) are generated by the rules engine for a particular patient based on relevant protocols (i.e. identified treatment plan templates)), and
the triggered event is included in the draft treatment plan and/or is derived from one or more analysis parameters related to one or more health conditions of the patient (Vonk [0105], noting the monitored thresholds (i.e. basis for determining the occurrence of a triggered event) can be related to patient parameters collected from electronic patient monitoring devices, i.e. related to one or more health conditions of the patient. For example, weight can be monitored to determine if a weight event triggered by exceeding a set threshold occurs, which is considered to be related to a health condition of the patient such as obesity, an eating disorder, etc.).  
In summary, Vonk teaches a clinical management system that allows for various means of inputting patient data for inclusion in the treatment/recommendation analysis. For example, Vonk one or more of a heart rate monitor, a glucose monitor, a pacemaker, a hearing aid, an implanted sensor, or an injected sensor. However, because Vonk previously contemplates the types of data collected by at least one of these specific types of health sensors as collectable objective information (see [0028], noting at least pulse rate and blood glucose, which could be obtained from a heart rate monitor and a glucose monitor, respectively), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to specify the wirelessly integrated patient monitor as including the particular electronic health sensors of a heart rate monitor or a glucose monitor in order to obtain the corresponding type of objective patient monitoring information. 
Further, though Vonk discloses the monitoring of further patient data from electronic health sensors to determine if a triggered event has occurred (as noted in [0105]) and the use of such monitored information to improve protocols and manage patient care (as noted in [0069] & [0108], respectively), the reference fails to explicitly disclose automatically revising the finalized treatment plan implementation calendars if a triggered event has been determined to have occurred. However, Dettinger teaches an analogous treatment plan management system that implements selected care plans for a patient and monitors further patient information received from electronic health sensors such as heart rate monitors and updates or alters the care plans based on the monitored sensor information triggering an event by exceeding a preset threshold (Dettinger [0025]-[0026], [0032], [0038], noting when monitored patient metrics exceed a threshold (i.e. trigger an event), the system can modify or revise the care plan to include additional tasks as in [0025] or to specify that a patient should refrain from activity as in [0038]). When 
Thus, Vonk in view of Dettinger teaches a clinical management system that analyzes input patient information to generate a draft treatment plan comprising recommendations that a medical professional can then review, modify, and authorize. Authorized elements of the plan are then utilized to schedule lab tests or other appointments for the patient, based on evidence-based protocols specific for the particular condition/affiliation of the patient (as in Vonk [0158]). Such protocols are described in at least Vonk [0041], [0071], & [0207]-[0208], where they appear to be some manner of modifiable data structure for use in the rules engine recommendation function of the system. They also appear to be associated with particular patient inputs (i.e. a particular combination of answers to a set of questions) as in [0207]-[0208] where an “appropriate” or “relevant” protocol is chosen based on patient inputs 1634A-C. However, Vonk does not specifically disclose how the protocols are stored/accessed by the system, and thus fails to explicitly disclose wherein the information received by the first electronic device includes answers provided in response to a specific question set, and the first electronic device is configured to generate an answer set from the answers; and the answer set represents a combination of answers which identifies and is logically associated with a treatment plan template. 
However, Haskell remedies these deficiencies. Haskell teaches an analogous treatment plan management system that stores treatment plan templates for particular patient problems (Haskell Fig. 1, [0037], noting repository 20 that stores non-patient specific plans of care associated with a plurality of different patient problems). The patient problems associated with each plan of care can include a particular combination of patient data as shown in Fig. 6, element 655 where the problem definition of a plan of care template is associated with a combination of identifiers representing patient data such as condition acuity, chronological developmental stage, physical location, body location, anatomical 
Claim 15
Vonk in view of Dettinger teaches a system as claimed in claim 1, and the combination further teaches that a clinical user (e.g. interacting with the system via an electronic device as in [0080]) may modify existing protocols (i.e. treatment plan templates) (Vonk [0040]-[0043]), considered equivalent to the first electronic device is further operable to generate a treatment plan template as in the instant claim. Additionally, appropriate protocols are identified for particular patients based on various fields of input patient data (Vonk [0207]-[0208]), indicating that each protocol is somehow linked or associated with particular characteristics or attributes of patient information. This is considered equivalent to the protocols being identified by a particular combination of answers to a set of questions. 
When considered in the context of the combination of claim 1 (where it is considered obvious to store the protocols at the server), Vonk is thus considered to teach both the generation of protocols / treatment plan templates as well as the storage of the protocols in some manner such that they are identifiable by some combination of patient characteristics. However, the combination fails to explicitly disclose wherein: the first electronic device is further operable to generate a question set and one or more answer sets which each represent one combination of answers to the question set, and the server is operable to store the treatment plan template in association with at least one of the answer sets, such that the associated answer set(s) identify the treatment plan template as intended by the instant claim. 
However, Haskell remedies these deficiencies. Haskell teaches an analogous treatment plan 
Claim 30
Vonk in view of Dettinger and Haskell teaches the system as claimed in claim 4, and the combination further teaches a messaging module, wherein the messaging module comprises a set of computer-executable instructions stored on one or more non-transitory computer readable media and a plurality of computer hardware, and wherein the set of computer-executable instructions, when executed by at least one computer processor, carry out a set of steps comprising: sending one or more secure messages between the patient and/or each member of the patient care unit of the patient (Vonk [0185]-[0186], noting bulletin board 1100 which allows clinician members of a patient care team to exchange messages; such functionality would be available via software components well-known to those of skill in .  

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Vonk in view of Dettinger and Haskell as applied to claims 4 and 30 above, and further in view of Dudzinski et al. (US 10347369 B1).
Claim 31
Vonk in view of Dettinger and Haskell teaches the system as claimed in claim 30, showing treatment plan revisions based on sensor data and use of a messaging center where members of a care team can send and receive bulletins related to a patient’s care. However, the present combination fails to explicitly disclose wherein the one or more secure messages comprises a message sent when the control module automatically revises the finalized treatment plan implementation calendars if the triggered event has been determined to have occurred. However, Dudzinski teaches sending a message to a caregiver when a system automatically revises a treatment plan schedule based on patient sensor data (Dudzinski Fig. 2B, Col7 L1-33, noting patient status gleaned from sensor data (analogous to a triggered event) is used to update a patient schedule or treatment plan and data messages reflecting the changes can be sent to a physician or other user). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the messaging center of the combination such that messages can include those notifying a caregiver of automatically implemented treatment plan or schedule updates as in Dudzinski in order to ensure that a caregiver is aware of the most up-to-date iteration of a patient’s care plan, as well as to provide a means by which a trained medical professional can formally approve any automatic changes (as suggested by Dudzinski Col7 L30-33). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Albert (US 20110246220 A1) describes methods for generating a patient care plan and assigning corresponding tasks to members of a care team. Kulawiec et al. (US 20130085767 A1) describes systems for determining a treatment regimen associated with a user and scheduling corresponding . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626